 Case 3:19-cv-02074-G-BK Document 11 Filed 10/01/19         Page 1 of 3 PageID 98



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION                       §
OF AMERICA                                       §
                                                 §
v.                                               §   Case No. 3:19-cv-02074-G
                                                 §
ACKERMAN MCQUEEN, INC.,                          §
MERCURY GROUP, INC., HENRY                       §
MARTIN, and JESSE GREENBERG                      §

                 DEFENDANTS’ APPENDIX IN SUPPORT OF
            MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Defendants, Ackerman McQueen, Inc., Mercury Group, Inc., Henry Martin, and

Jesse Greenberg, offer the following evidence in support of Defendants’ Motion to

Dismiss for Failure to State a Claim (doc. 9):

 Tab        Description                                           Page Nos.

 1.         Printout of homepage from Ackerman McQueen’s          4–7
            website available at http://www.am.com

 2.         Printout of timeline from Ackerman McQueen’s          8 - 25
            homepage

 3.         Printout of “Team” page from Ackerman McQueen’s       26
            website, available at https://www.am.com/our-team/

 4.         Printout of “Gallery” page from Ackerman McQueen’s 27 - 30
            website, available at https://www.am.com/gallery

 5.         Compilation of references to NRA “legacy” projects on 31 - 33
            “Gallery” page from Ackerman McQueen’s website




DEFENDANTS’ APPENDIX IN SUPPORT OF
MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 1
 Case 3:19-cv-02074-G-BK Document 11 Filed 10/01/19       Page 2 of 3 PageID 99



      Dated: October 1, 2019.

                                    Respectfully submitted,

                                    /s/ Brian Vanderwoude
                                    Jay J. Madrid, Esq.
                                    Texas Bar No. 12802000
                                    madrid.jay@dorsey.com

                                    Douglas S. Lang, Esq.
                                    Texas Bar No. 11895500
                                    lang.doug@dorsey.com

                                    J. Brian Vanderwoude, Esq.
                                    Texas Bar No. 24047558
                                    vanderwoude.brian@dorsey.com

                                    Christina M. Carroll, Esq.
                                    Texas Bar No. 24092868
                                    carroll.christina@dorsey.com

                                    DORSEY & WHITNEY LLP
                                    300 Crescent Court, Suite 400
                                    Dallas, Texas 75201
                                    (214) 981-9900 Phone
                                    (214) 981-9901 Facsimile

                                    ATTORNEYS FOR DEFENDANTS
                                    ACKERMAN MCQUEEN, INC., MERCURY
                                    GROUP, INC., HENRY MARTIN, and JESSE
                                    GREENBERG




DEFENDANTS’ APPENDIX IN SUPPORT OF
MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 2
 Case 3:19-cv-02074-G-BK Document 11 Filed 10/01/19              Page 3 of 3 PageID 100



                              CERTIFICATE OF SERVICE

       I hereby certify that on October 1, 2019, I filed the foregoing document with the

clerk of court for the U.S. District Court, Northern District of Texas. I hereby certify that

I have served the document on all counsel and/or pro se parties of record by a manner

authorized by Federal Rules of Civil Procedure 5(b)(2).

                                          /s/ Brian Vanderwoude
                                          J. Brian Vanderwoude, Esq.




DEFENDANTS’ APPENDIX IN SUPPORT OF
MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM – PAGE 3
